BASKIN, Judge.
Finding no error in the admission of similar fact evidence to establish identity, Williams v. State, 110 So.2d 654 (Fla.1959), and noting that defense counsel agreed to the consolidation of cases, we affirm the conviction of kidnapping and sexual battery; however, we strike as untimely the trial court’s retention of jurisdiction over one-third of defendant Neal’s sentence. Section 947.16(3), Florida Statutes (1979) provides that “at the time of sentencing the judge may enter an order retaining jurisdiction .... ” The order retaining jurisdiction entered almost two months after sentence failed to comply with the statute. The court’s announcement two weeks after imposition of sentence that it intended to retain jurisdiction at a later date did not fulfill statutory requirements. See Hayes v. State, 400 So.2d 519 (Fla. 3d DCA 1981); Knight v. State, 398 So.2d 833 (Fla. 5th DCA 1981).
Affirmed as modified.